              Case 2:18-cr-01649-SMB Document 76 Filed 11/18/19 Page 1 of 1



                                   DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich          Date: November 18, 2019
USA v. Kevin Scott Wynn                         Case Number: CR-18-01649-001-PHX-SMB

Assistant U.S. Attorney: Gary Restaino and James Richard Knapp
Attorney for Defendant: Robert E. Barnes, Retained
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Final pretrial conference held. Statement of case reviewed by the parties. Parties have no
objections. Court conducts voir dire but will allow follow up questions by counsel. Government
objections to defendant’s proposed voir dire discussed. Court will review and issue a ruling.
Court will order 60 jurors to participate in voir dire. Court will seat 12 jurors plus 1 alternate
for a total of 13. Peremptory strikes will be simultaneous. Exhibits discussed. Parties to provide
exhibits along with 3 copies of the witness list and exhibit list to the courtroom deputy the day
before trial. Court will use JERS for jury deliberations.

Motion in limine (Doc. 64) is granted.

Terms of the plea offers to defendant placed on the record. Defendant has rejected all offers.

Court will provide preliminary jury instructions to counsel by email before trial.

Counsel to be present at 8:30 A.M. on 12/3/2019.




Court Reporter Christine Coaly
Deputy Clerk Traci Abraham                                                   Start: 2:32 PM
                                                                             Stop: 2:53 PM
